            Case 1:14-cr-00045-AWI-BAM Document 132 Filed 03/04/21 Page 1 of 1


 1                                     UNITED STATES DISTRICT COURT
 2                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4       UNITED STATES OF AMERICA,                                  CASE NO. 1:14-CR-0045 AWI-1
 5                               Plaintiff
                                                                    ORDER FOR THE UNITED STATES TO
 6                      v.                                          RESPOND TO DEFENDANTS’
                                                                    MOTION FOR COMPASSIONATE
 7       FACUNDO LOPEZ-PEREZ,                                       RELEASE
 8                               Defendant
 9

10            On March 2, 2021, Defendant filed a motion for compassionate release under 18 U.S.C. §
11 3582(c)(1)(A).1 After review, the Court finds that it is appropriate for the United States to respond

12 to Defendant’s motion. By this order, the Court will establish a briefing schedule to resolve

13 Defendant’s motion.

14            Accordingly, IT IS HEREBY ORDERED that:
15 1.         Within fourteen (14) days of service of this order, the United States shall file a response to
16            Defendant’s motion for compassionate release;
17 2.         Defendant shall file a reply within seven (7) days of service of the United States’ response;
18            and
19 3.         If the Court determines that a hearing would be beneficial, it will issue a separate order
20            setting a hearing date after all briefing has been received.
21
     IT IS SO ORDERED.
22

23 Dated: March 4, 2021
                                                         SENIOR DISTRICT JUDGE
24

25

26
27
     1
28    The Court also granted in part a request to seal documents and ordered that Exhibit 2A be filed under seal.
     Defendant shall ensure that counsel for the United States is a provided a copy of Exhibit 2A.
